DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 07/21/2022.  Accordingly, claims 1, 2-14, 16-23 and 25 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “a determination of whether a device associated with the at least one processor is a priority device” recited in claim 11, lines 12-13 is confusing because it is unclear of how “a device” is related to other limitations, specifically the interference prediction device, and its effect on determination of interference or future interference? Note that, the “determination” is used by or related to other elements in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kloper et al (US 2004/0137849; art of record) in view of Naik et al (US 2020/0112883; art of record) or Wolokita et al (US 2021/0376877; art of record).
Regarding independent claim 11, Kloper teaches a method in a frequency interference prediction system, the method comprising: electronically transmitting, by at least one processor, one or more signals at a predetermined frequency channel ([0021] - [0023]); and electronically receiving, by at least one processor, an indication from an interference prediction device indicating at least one alternative frequency channel, wherein the at least one alternative frequency channel had been determined by the interference prediction device based on: a packet error rate of the signal ([0073]); a signal strength of the signal ([0073]); a time the signal was received by the interference prediction device ([0005]); and electronically predict, via the machine learning model, whether there will be future interference on one or more frequency channels used by the one or more devices to transmit the one or more signals ([0005], [0018], [0021], [0042] and claim 1). Kloper further teaches using an alternative frequency channel when there is a prediction of interference on the particular frequency channel ([0022] and [0023], transmission frequency channel is adjusted to avoid interference). Klopper fails to teach a determination of whether a device associated with the at least one processor is a priority device; and a machine learning model trained to predict whether there will be future interference on a frequency channel based on a packet error rate of a signal, a signal strength of a signal, a time a signal was detected, and a determination of whether there is interference on a frequency channel. However, as pointed out in paragraph 4 above, the limitation of “a determination of whether a device associated with the at least one processor is a priority device” does not serve any useful purpose as it is not related to other limitations of the claim. Therefore, such limitation is not given any patentable weight. Moreover, Naik or Wolokita, from the same field of endeavor, teaches a machine learning model trained to predict whether there will be future interference on a frequency channel based on a packet error rate of a signal, a signal strength of a signal, a time a signal was detected, and a determination of whether there is interference on a frequency channel (Naik: [0064] and Wolokita: [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kloper by employing the teachings as taught by Naik or Wolokita so as to adaptively detect interference.
Regarding dependent claim 12, Kloper as modified by Naik or Wolokita further teaches electronically receiving, by at least one processor, an indication of a future time from the interference prediction device; and electronically transmitting, by at least one processor, a signal by using the alternative frequency channel at the future time. See Kloper: [0023].
Regarding dependent claim 13, Kloper as modified by Naik or Wolokita further teaches to electronically identify at least one of the one or more frequency channels which is predicted to have interference at a future time; and electronically transmit a signal instructing at least one of the one or more devices not to use the at least one of the one or more frequency channels which is predicted to have interference at the future time to transmit signals at the future time. See Kloper: [0023] - [0024].
Regarding dependent claim 14, Kloper as modified by Naik or Wolokita further teaches transmitting device information describing at least one of the devices. Kloper, Naik or Wolokita further teaches predicting whether there will be future interference on at least one of the one or more frequency channels based on one or more of: the determination of whether there is interference on the frequency channel, the time the signal was detected and the device information. Kloper: ([0005], [0018], [0021], [0042] and claim 1); Naik: [0064] and Wolokita: [0028]. 
Regarding dependent claim 16, Kloper as modified by Naik or Wolokita teaches all subject matter claimed except to further teach a second interference prediction system or second processor for predicting future interference. Such second prediction system or processor is just mere duplication of the prediction system and processor as taught by Kloper and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kloper to have a second prediction system and processor in order to arrive at the claimed invention. Moreover, it has been decided that a mere duplication of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(B).

Allowable Subject Matter
Claim 1, 2-10, 17-23 and 25 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/21/2022, with respect to claims 1, 3-10, 17-23 and 25 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Applicant's arguments filed on 07/21/2022 with respect to claims 11-14 and 16 have been fully considered but they are not persuasive. 
In the Remarks, Applicant traverses to the rejection by mainly arguing that claim 11 has been amended in a similar manner to claim 1 and argued based solely on amended claim 1.
The examiner is respectfully not agreed. The amendment to claim 11 is not similar to claim 1. The detailed explanations and rejections to claims 11-14 and 16 are detailed in the rejections under 35 U.S.C. 112(b) and 103 above.
Based on the above rationale, it is believed that claims 11-14 and 16 are met by Kloper et al (US 2004/0137849; art of record) in view of Naik et al (US 2020/0112883; art of record) or Wolokita et al (US 2021/0376877; art of record) and the rejections are therefore still maintained.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636